


110 HR 3789 IH: Consumer Cellphone Number Distribution

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3789
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2007
			Mr. Poe introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit
		  certain disclosures of cell phone numbers.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Cellphone Number Distribution
			 Protection Act of 2007.
		2.Misuse of
			 wireless subscriber customer information
			(a)In
			 generalChapter 88 of title 18 is amended by adding at the end
			 the following:
				
					1802.Misuse of
				wireless subscriber customer information
						(a)Whoever knowingly discloses to another, for
				gain, a wireless subscriber's cell phone number without the express permission
				of the subscriber for that specific disclosure, if the number—
							(1)is not already
				readily publicly available; and
							(2)was obtained by
				the discloser or one in privity with the discloser as a condition of completing
				a commercial transaction that is in or affects interstate or foreign commerce
				and is unrelated to the disclosure;
							shall be
				fined under this title or imprisoned not more than 6 months, or both.(b)As used in this section—
							(1)the term
				wireless subscriber means a subscriber to a commercial mobile
				service as defined in section 332(d) of the Communications Act of 1934;
				and
							(2)the term cell phone number
				means the number assigned to a wireless subscriber for the use of a commercial
				mobile service as so
				defined.
							.
			(b)Amendment to
			 table of sectionsThe table
			 of sections at the beginning of chapter 88 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1802. Misuse of wireless subscriber
				customer
				information.
					
					.
			
